DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Daout et al (US 2004/0093117 A1) in view of Niizuma (US 2018/0047239 A1).

Regarding Claim 1, Daout teach a money handling apparatus, i.e., currency handling system (2), as illustrated in figure 1 and as mentioned at paragraph 18, configured to dispense money, i.e., banknotes and coins, as mentioned at paragraph 18, second sentence, the money handling apparatus (2) comprising:
a container, i.e, multi-denominational store (4), as illustrated in figure 1 and as mentioned at paragraphs 18 and 19, or the cashbox (22), as mentioned at paragraph 10, last sentence, or as mentioned at paragraph 21 and as illustrated in figure 1, for example, removably mounted to the money handling apparatus (2) and configured to store money of a plurality of denominations therein, as mentioned at paragraph 19, first sentence, i.e., “a multi-dimensional store 4 can store four different denominations of banknotes (D1, D2, D3, D4);
a plurality of storing units (4) configured to store therein money to be dispensed, for each denomination (D1-D4), noting that each of the multi-denominational stores (4) can both receive and dispense money items, as mentioned at paragraph 26, fourth sentence, i.e., “[d]uring the course of using the vending machine in which the apparatus 2 is housed, various banknotes will be dispensed from, and added to, those in the banknote store 4”;
a memory configured to store therein information on a threshold of a money storage quantity wherein the threshold is set for each denomination, as mentioned at paragraph 28, first sentence, i.e., “[a]ssuming that it is desired that the multi-denominational store 4 be arranged to store p denominations (1 to p), then the controller 18 preferably has a memory storing p threshold values, R(1) to R(p), one for each denomination”; and
a control unit (18) configured to perform control to monitor storage quantities of money for each denomination (D1-D4 and 1 to p) stored in the plurality of storing units (4), and to perform a replenishment process if a denomination of which the storage quantity becomes less than the threshold (R(1) to R(p)) is detected, as mentioned at paragraph 28, wherein in the replenishment process, money is fed out from at least one storing unit (4) corresponding to the detected denomination (D1-D4 and 1 to p) is replenished with money of the detected denomination among the fed out money, as mentioned at paragraphs 49, 50 and 69, which states as follows.
[0049] At step 210, the controller determines whether the average number of received bills for denomination j-1 exceeds the average number of dispensed bills of denomination j-1 (em(i+1,j-1)>rm(i+1,j-1)). If the average number of received bills exceeds the average number of dispensed bills, this means that the apparatus is receiving more bills of denomination j-1 than required for dispensing. In this case, the program proceeds to step 212. At this step, the controller 18 modifies the value rm(i+1,j-1) representing the average number of dispensed bills of denomination j-1, by adding to it the difference between the average number of dispensed bills of denomination j and the average number of received bills of denomination j (rm(i+1,j-1)=rm(i+1,j-1)+rm(i+1,j)-em(i+- 1,j)). In other words, the controller 18 calculates a quantity representing the rate at which the quantity of bills of denomination j in the store 4 is decreasing, and then adds this quantity to the calculated average number of dispensed bills of denomination j-1, in order to indicate that the average number of dispensed bills of denomination j-1 was higher than the actual true value.
[0050] The result of this is to suggest that the requirement for bills of denomination j-1 is higher than the actual requirement was in the past. As a result, the threshold for the denomination j-1 is increased, so more bills of denomination j-1 are sent to the store 4. Accordingly, this will allow change to be dispensed using the smaller denomination, j-1, rather than the larger denomination j, of which there is insufficient supply.
[0069] In this case, the change in the threshold levels will tend to cause the proportions of the denominations to change away from the desired proportions as indicated by previous change dispensing operations. However, the result of this is that the change algorithm will tend to dispense 10's, because of the large number thereof, whereas in the past 20's would be dispensed more often. Thus, the proportions will change to match the future expected requirements, and also the expected availability of denominations for replenishment.

Emphasis provided.

Regarding Claim 1, Daout does not expressly teach wherein in the replenishment process, money is fed out from the container and at least one storing unit corresponding to the detected denomination is replenished with money of the detected denomination among the fed out money.

Regarding Claim 1, Daout does not expressly teach, but Niizuma teaches wherein in the replenishment process, money is fed out from the container, i.e,. replenishment and collection space (61), and at least one storing unit (43, 43a, 43b, 43c) corresponding to the detected denomination is replenished with money of the detected denomination among the fed out money, as illustrated in figure 4 and as mentioned at paragraphs 55 and 56, which states as follows.

[0055] Bill Replenishment Operation
[0056] When the replenishment command is given, the bill conveying mechanism 41 is driven forward, and the bill is sent out from the replenishment and collection space 61 to the bill conveying mechanism 41. The bill that is sent out from the replenishment and collection space 61 to the bill conveying mechanism 41 as described above is temporarily conveyed to the inspection space 43a. After all replenishment bills are conveyed to the inspection space 43a, the bill conveying mechanism 41 is driven backward, and the bill is sent out from the inspection space 43a to the bill conveying mechanism 41. Accordingly, the denomination of the bill sent out to the bill conveying mechanism 41 is discriminated by a bill discriminating unit 45 in the middle of the bill conveying mechanism 41, and the bill is conveyed to each bill storage space 43 (the one-thousand-yen bill storage space 43b and the mixed bills storage space 43c) to be stored therein.
[0058] When a collection command is given for the bills stored in the inspection space 43a, the bill conveying mechanism 41 is driven backward, and the bill stored in the inspection space 43a is sent out to the bill conveying mechanism 41. Accordingly, the bill sent out to the bill conveying mechanism 41 is conveyed backward to be collected in the replenishment and collection space 61.
[0059] On the other hand, when a collection command is given for the bills stored in the one-thousand-yen bill storage space 43b or the mixed bills storage space 43c, the bill conveying mechanism 41 is driven forward, and the bill stored in the bill storage space 43b or the like is sent out to the bill conveying mechanism 41. Accordingly, the bill sent out to the bill conveying mechanism 41 is conveyed forward to be stored in the inspection space 43a. In this way, after all bills as collection targets are stored in the inspection space 43a, the bill conveying mechanism 41 is driven backward, and the bill stored in the inspection space 43a is sent out to the bill conveying mechanism 41. Accordingly, the bill sent out to the bill conveying mechanism 41 is conveyed backward to be collected into the replenishment and collection space 61.

Emphasis provided.
Note also that paragraph 41 mentions as follows.
[0041] As illustrated in FIG. 4, the bill replenishing and collecting unit 60 is arranged on the rear side of the bill processing unit 40, and includes a replenishment and collection space 61. When a bill replenishment command is given, the replenishment and collection space 61 sends out a bill to be stored to the bill conveying mechanism 41. On the other hand, when a bill collection command is given, the replenishment and collection space 61 stores and collects a bill conveyed by the bill conveying mechanism 41. The bill replenishing and collecting unit 60 is arranged on the bill processing unit 40 in a detachable manner. Although not illustrated in the drawings, the bill replenishing and collecting unit 60 includes a door body to be opened or closed when a bill is replenished or collected.

Regarding Claim 1, before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to have provided wherein in the replenishment process, money is fed out from the container and at least one storing unit corresponding to the detected denomination is replenished with money of the detected denomination among the fed out money, as taught by Niizuma, in Daout’s money handling apparatus, for the purpose of increasing the flexibility of the replenishment container to perform both replenishment and collection functions, thus providing increased utility for Daout’s money handling apparatus.

Regarding Claim 2, Daout teaches wherein
the threshold (R1 to Rp) is set for each of the plurality of storing units (4) each of which stores money of different denomination (D1-D4), and
the control unit (18) performs the control to monitor the storage quantity of money in each storing unit (4), as mentioned at paragraph 25, last sentence, i.e., “[t]he controller 18 keeps track of the number of banknotes of the respective denominations within the store 4, by counting the banknotes which have been delivered to the store via the gate 20 and/or by having one or more sensors for sensing the quantity of the different denominations in the store”, and to perform the replenishment process if a storing unit (4) of which the storage quantity becomes less than the threshold is detected, as mentioned at paragraph 28, as follows.

[0028] Assuming that it is desired that the multi-denominational store 4 be arranged to store p denominations (1 to p), then the controller 18 preferably has a memory storing p threshold values, R(1) to R(p), one for each denomination. On receipt of a currency item of denomination j, then the controller 18 controls the gate 20 so as to send the currency item to the store 4 only if N (j) is less than R(j), where N(j) is the currently stored number of currency items of denomination j.

Emphasis provided.

Regarding Claim 3, Daout teaches wherein
the memory stores therein information on a replenishment quantity, i.e., as mentioned at paragraph 26, third sentence, i.e., “[t]he controller 18 can also display the number of notes of respective denominations required for replenishing by the serviceman”, and as mentioned at paragraph 28, first sentence, i.e., “p threshold values, R(1) to R(p), one for each denomination”, with which replenishment is to be performed in one replenishment process, for each denomination (D1-D4), and
in the replenishment process, the control unit (18) performs control such that at least one storing unit (4) is replenished with money corresponding to the replenishment quantity R(1) to R(p).

Regarding Claim 4, Daout teaches wherein the control unit (18) changes at least one of the threshold (R(1) to R(p)) and the replenishment quantity, as mentioned at paragraph 26, based on transition of a storage quantity of money for each denomination (D1-D4), as mentioned at paragraph 30, which mentions as follows.

[0030] In the preferred embodiment, however, the controller 18 is capable of calculating the threshold levels and, more preferably, altering the threshold levels in accordance with expected change requirements. The system may nevertheless have means to allow an external alteration of the threshold values, for the purposes of initialisation, or subsequent manual adjustment.

Emphasis provided.  

Claim(s) 5-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Daout et al (US 2004/0093117 A1) in view of Niizuma (US 2013/0153361 A1) and further in view of Angus et al (US 2014/0339301 A1).

Regarding Claims 5-9, Daout teaches the system as described above.

Regarding Claim 5, Daout teaches wherein the control unit (18) changes at least one of the threshold (R(1) to R(p)) and the replenishment quantity.

Regarding Claim 5, Daout does not expressly teach wherein the control unit changes at least one of the threshold and the replenishment quantity based on at least one of time, day of week, date, and month.

Regarding Claim 5, Daout does not expressly teach, but Angus teaches wherein the control unit (18) changes at least one of the threshold (R(1) to R(p)) and the replenishment quantity based on at least one of time, day of week, date, and month, as mentioned at paragraphs 225 and 249, as follows. 

[0225] The cash cassette 100 as illustrated in FIG. 6 also includes a set of magnets 182 provided on the side wall 115 of the cash cassette 100. The magnets 182 are selectively arranged according to the characteristic of the cassette's contents and are utilized to program a set of Reed switches (not shown) arranged in an ATM proximate to where the cash cassette 100 is mounted when located in the ATM. A controller of the ATM ascertains the characteristic of contents in a respective cash cassette 100 in accordance with the detected arrangement of magnets on the respective cash cassette 100. A cover 184 is placed over the magnets to protect them from being moved when their desired arrangement has been selected and set in accordance with the cassette's contents.

[0249] FIG. 11 illustrates a cash management system 500 for tracking cash and events which occur with respect to containers used to transport cash. The system includes one or more bank branches 510 which can be accessed by customers. The system 500 also includes one or more ATMs 300. These ATMs may be freestanding terminals provided at various locations and one or more of the ATMs themselves may be located in a respective bank branch 510. A cash management center (CMC) 520 is used to replenish containers, and access here is only provided to authorized personnel. The system 500 optionally includes a reporting and counting center (RCC) 525 as part of the CMC 520 (although such a center may be a discrete further node connected to the network or be incorporated in another node). The RRC 525 receives data from the various nodes of the system and stores characteristics associated with cash in transit and at the various locations in the system. For example, a total amount in the system, a total amount of .English Pound.10 notes in the system, an amount of cash in one or more ATMs, an amount of cash in transit and/or replenishment data or the like. Such information can be used in real time or at the end of the day or week etc. to make decisions to improve efficiency and/or profitability.

Emphasis provided.

Regarding Claim 5, before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to have provided wherein the control unit changes at least one of the threshold and the replenishment quantity based on at least one of time, day of week, date, and month, as taught by Angus, in Daout’s money handling apparatus, for the purpose of increasing the accuracy of the  replenishment function, thus providing increased utility for Daout’s money handling apparatus.
Regarding Claim 6, Daout teaches wherein the replenishment quantity is set such that the replenishment quantity for a 1-based denomination is larger than the replenishment quantity for a 5-based denomination, noting that Daout’s system replenishes denominations based on demand and lower denomination banknotes are in higher demand than higher value denominations. See, for example, paragraph 54, which states as follows.

[0054] The result of this procedure is that, over the course of a number of transactions, the proportions of the different denominations in the store 4 will tend to correspond to the average proportions of the denominations required for change. However, this tendency is modified (according to step 210 ) if one denomination is in short supply and the next-lower denomination is in plentiful supply, to increase the number of lower-denomination banknotes which can therefore be dispensed as change in preference to the higher denomination. This diminishes the requirement for the higher denomination banknotes.

Emphasis provided.

Regarding Claim 7, see the rejection of Claim 6, above.

Regarding Claim 8, Daout teaches wherein the control unit (18) monitors a storage quantity of money for each denomination stored in the container, and determines whether or not to perform the replenishment process based on the storage quantity of money in the container, as mentioned at paragraph 72, which states as follows.
[0072] In the present embodiment, the controller 18 determines the desired relative proportions of the different denominations in the store 4. However, this determination can instead be carried out as part of the change-calculating algorithm. Thus, the change-calculating algorithm can take into account various factors, such as the relationship between prices and the values of respective denominations, to determine which denominations are most likely to be required for change, and this information can be used in adjusting the relative proportions of the different denominations in the store 4. Indeed, the change algorithm could be used to decide which denominations should be sent to the store, and which should be sent to the cashbox.

Emphasis provided.

Regarding Claim 9, Daout teaches wherein,
after the container is mounted to the money handling apparatus, the control unit (18) performs the control to monitor the storage quantity of money in the container (4), and to perform the replenishment process, and
the replenishment process is performed a plurality of times until the container is dismounted from the money handling apparatus, as mentioned in paragraphs 28, 30, 49, 50, 54 and 69, for example, noting that Daout’s algorithm will continue to balance the denominations (D1-D4) of banknotes based upon the demand for each one and continuously adjust the threshold for said denominations as needed.

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Daout et al (US 2004/0093117 A1) in view of Niizuma (US 2018/0047239 A1) and further in view of Sato et al (US 2013/0060375 A1).

Regarding Claim 10, Daout teaches the system as described above.


Daout at paragraphs 23 and 26, mentions the following.
[0023] The desired total amount to be dispensed can be calculated by the vending machine in which the apparatus 2 is housed, and the signal representing this amount be sent to the controller 18, so that the controller can calculate how many banknotes of the respective denominations should be dispensed, so that the total value dispensed is equal to the desired amount. Alternatively, the vending machine itself could perform this calculation, and issue to the controller 18 instructions as to which denomination should be dispensed. In the latter case, the controller 18 is preferably capable of sending to the vending machine signals representing whether or not individual denominations are available for dispensing, and preferably how many currency items of each denomination are available.

[0026] Preferably, the store 4 is manually replenished by a serviceman when the apparatus is serviced. A serviceman ensures that the store 4 contains sufficient banknotes to cope with the expected requirements for change for a number of transactions. The controller 18 can also display the number of notes of respective denominations required for replenishing by the serviceman. During the course of using the vending machine in which the apparatus 2 is housed, various banknotes will be dispensed from, and added to, those in the banknote store 4. At any given time, therefore, the banknote store 4 will contain banknotes inserted during a number of previous transactions. It would be desirable for the apparatus to be arranged so that the automatic replenishment of the banknote store 4 delivers to this store banknotes of the appropriate denominations, in the appropriate quantities, to match as far as possible the requirements for change, so that manual replenishment by a serviceman is not needed, or at least is not needed frequently.

Emphasis provided.
Note also that it would have been obvious to have provided a manual or semi-automated process requiring entry manually through a display or operation unit, since it has been held that broadly providing a mechanical or automatic means to replace manual activity which has accomplished the same result involves only routine skill in the art.  See In re Venner, 120 USPQ 192.  

Regarding Claim 10, Daout does not expressly teach further comprising:
a display unit configured to display information on the replenishment process; and
an operation unit configured to receive an instruction to perform the replenishment process, wherein
the control unit performs control such that the information on the replenishment process is displayed on the display unit before starting the replenishment process, and the replenishment process is performed on a condition that an instruction operation for the replenishment process is received through the operation unit, noting that an instruction.

Regarding Claim 10, Daout does not expressly teach, but Sato teaches 
further comprising:
a display unit, i.e., monitor (15) as illustrated at figure 3 and configured to display information on the replenishment process, as mentioned at paragraphs 57 and 58 and paragraphs 250-255; and
an operation unit (17), as mentioned at paragraphs 57 and 58, configured to receive an instruction to perform the replenishment process, i.e, from an operator, as mentioned at paragraphs 59, 160 and 199, for example, wherein
the control unit, i.e., CPU (12a), as illustrated in figure 3, performs control such that the information on the replenishment process is displayed on the display unit before starting the replenishment process, as illustrated in figure 32 and as mentioned in paragraphs 194-197, and the replenishment process is performed on a condition that an instruction operation for the replenishment process is received through the operation unit (17).  See paragraphs 57-59, 160 and 194-199, as follows.
[0057] As shown in FIG. 1 and FIG. 3, the main control unit 12 is provided in a control board of the main module 10. The main control unit 12 includes a CPU 12a which controls the operations of the respective modules and calculates an efficiency of an operation state and the like, and a memory 12b which stores various data, control programs, management information and the like. As the various data, there are stored, in the memory 12b, printing information printable on a bundling tape and including an operator ID, a date/time, a serial number, assignment information, a bank logo, a manager signature image, each country language font and the like which will be described later, processing speeds of a plurality of steps of paper sheets, and the like.
[0058] The main control unit 12 is connected to an operation unit 17 which inputs various pieces of information into the apparatus, and a monitor 15 as a display device which displays input information, an operation state and a processing state of the apparatus and the like. It is to be noted that the operation unit 17 and the monitor 15 may integrally be constituted as a touch panel. The loading module 30 and the three strapping modules 60a, 60b and 60c include sub-control units 31a and 61a which control the operations of the modules, respectively, and these sub-control units are LAN-connected to the main control unit 12 of the main module 10 via an interface and a cable (not shown). The main control unit 12 is connected to a host computer (not shown), transmits and receives the information to and from the host computer, and performs information organization.
[0059] By an operator's operation through the operation unit 17 connected to the main control unit 12, there are performed various operation settings of the handling apparatus, for example, the setting of a transaction method such as a deposit operation or an organization operation, the setting of loading processing into a loading storage, inspection processing of the bills in the loading storage and an accumulation storage to store handled paper sheets P, the setting of strapping processing, the setting of a wearing level (fitness level) which is a bill judgment level and the like.
[0160] The main control unit 12 of the bill handling apparatus displays a login menu screen in the monitor 15 when the bill handling apparatus is started up. The main control unit 12 displays menus such as "Operator", "Supervisor", and "Maintenance" as the login menu screen. An operator uses the operation unit 17 to select one of these buttons in accordance with his/her operation type.
[0194] When "Pocket" 3108 or "Add Pocket" 3109 is selected, the main control unit 12 displays, e.g., an adjustment processing screen (Assign) 3200 depicted in FIG. 32 in the monitor 15.
[0195] The main control unit 12 displays in the monitor 15 a menu 3201 for selecting an accumulation storage P1, a menu 3202 for selecting an accumulation storage P2, a menu 3203 for selecting an accumulation storage P3, and a menu 3204 for selecting an accumulation storage P4.
[0196] For example, when the adjustment processing screen 3200 is displayed in accordance with selection of "Pocket" 3108, the menus 3201, 3202, 3203, and 3204 are associated with the accumulation storages 22a, 22b, 22c, and 22d in the main module 10. Moreover, for example, when the adjustment processing screen 3200 is displayed in accordance with selection of "Add Pocket" 3109, the menus 3201, 3202, 3203, and 3204 are associated with the accumulation storages 86a, 86b, 86c, and 86d in the alignment module 80.
[0197] Additionally, the main control unit 12 displays in the monitor 15 a button 3205 for setting a status concerning fitness of a bill to be accumulated (a fitness status), a button 3206 for setting a direction of a bill to be accumulated, a button 3207 for setting a generation of a bill to be accumulated, and a button 3208 for setting an amount of bills to be accumulated as the adjustment processing screen 3200.
[0198] Further, the main control unit 12 displays a button group 3209 for setting a denomination of a bill to be accumulated and "Return" 3210 in the monitor 15.
[0199] When one of the menus 3201, 3202, 3203, and 3204 is selected by an operation input by the operation unit 17, the main control unit 12 enters a state that the setting of an accumulation storage associated with the selected menu is enabled. For example, when the menu 3201 is selected, the main control unit 12 can set bills to be accommodated in the accommodation storage 22a using the buttons 3205, 3206, 3207, and 3208 and the button group 3209.


Emphasis provided.

Regarding Claim 10, before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to have provided a display unit configured to display information on the replenishment process; and
an operation unit configured to receive an instruction to perform the replenishment process, wherein
the control unit performs control such that the information on the replenishment process is displayed on the display unit before starting the replenishment process, and the replenishment process is performed on a condition that an instruction operation for the replenishment process is received through the operation unit, noting that an instruction, as taught by Sato, in Daout’s money handling apparatus, for the purpose of enabling customized manual setting of the replenishment process parameters by an operator as needed.

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Daout et al (US 2004/0093117 A1) in view of Niizuma (US 2018/0047239 A1), further in view of Sato et al (US 2013/0060375 A1) and further in view of Angus et al (US 2015/0178670 A1), a.k.a., “Angus ‘670”.

Regarding Claim 11, Daout teaches the system as described above.

Regarding Claim 11, Daout does not expressly teach wherein
when an operation for postponing execution of the replenishment process is received through the operation unit,
the control unit performs control such that the information on the replenishment process is displayed again on the display unit after elapse of a predetermined time period from the postponing operation, and the postponed replenishment process is performed on a condition that the instruction operation for the postponed replenishment process is received through the operation unit.

Regarding Claim 11, Daout does not expressly teach, but Angus ‘670 teaches wherein
when an operation for postponing execution of the replenishment process is received through the operation unit, i.e, GUI (24), as illustrated in figure 1, as mentioned at paragraph 21, 
the control unit, i.e., server (14), performs control such that the information on the replenishment process is displayed again on the display unit (24) after elapse of a predetermined time period from the postponing operation, and the postponed replenishment process is performed on a condition that the instruction operation for the postponed replenishment process is received through the operation unit (24), as mentioned at paragraphs 18, 21, 31, 54, 67-71 and 77, which state as follows.

[0018] The step of initiating an unscheduled replenishment event only if the next scheduled media replenishment event is scheduled to occur after the acceptable delay period may comprise sending an electronic communication to a media replenishment center indicating an amount of media to be provided to the media terminal and a time at which the media replenishment is to occur.
[0021] The method may comprise the further step of adjusting the next scheduled media replenishment event in response to initiating an unscheduled replenishment event. This may involve reducing the amount of media required in the next scheduled media replenishment event. For example, this may involve deducting the amount being replenished in the unscheduled replenishment event (or approximately that amount) from the amount to be replenished in the next scheduled media replenishment event. The method may comprise the further steps of: receiving media total updates relating to a media terminal; calculating a time at which a media total at the media terminal is expected to fall below an acceptable threshold; ascertaining if the next scheduled replenishment event will occur before that calculated time; and changing a time of the next scheduled replenishment event so that it occurs before that calculated time. This has the advantage that a scheduled replenishment operation may be adjusted so that no unscheduled replenishment is required. In particular, unscheduled replenishment dispatches can be avoided by detecting a higher velocity of cash usage in time for the forecasting solution to recommend re-scheduling a non-emergency dispatch.
[0031] The media terminal manager may provide a manual override facility to allow a user of the media terminal to initiate a qualified unscheduled media replenishment operation even if a scheduled media replenishment operation is due within the acceptable delay period.
Description
[0054] The replenishment dispatcher application 22 is operable to issue cash replenishment requests to the CIT center 36 according to a defined schedule (scheduled cash replenishments) or in response to the ATM 12 running low or out of cash (unscheduled cash replenishments). However, in this embodiment unscheduled cash replenishments are only issued automatically if certain criteria are met (or manually if a human activates a manual override option), as will be described in more detail below.
[0067] If replenishment is not needed, then the ATM manager 14 updates the GUI 24 to indicate that the cash event has been processed (so that a user of the GUI 24 does not manually trigger a cash replenishment dispatch operation) but the ATM manager 14 does not trigger an unscheduled cash replenishment (step 76).
[0068] If replenishment is needed, then the ATM manager 14 retrieves a next scheduled cash replenishment event for that ATM 12 (step 78).
[0069] The ATM manager 14 then evaluates if the next scheduled cash replenishment event is scheduled to occur within an acceptable delay period (step 80). The acceptable delay period can be configured based on multiple parameters, for example: the lead time for cash delivery, the geographic spread of the network, how long it will take to travel from the vault 36 to an ATM 12, the current demand for cash at that ATM 12 or in the network 10 as a whole, the time at which the cash event occurs, and the like. In this example, the acceptable delay period for the combination of the ATM 12 that triggered the cash event and the time at which the cash event occurred is four hours.
[0070] If the next scheduled cash replenishment event is scheduled to occur within the acceptable delay period (in this example, in less than four hours from when the cash event was received), then the ATM manager 14 updates the GUI 24 to indicate that the cash event has been processed (so that a user of the GUI 24 does not manually trigger a cash replenishment dispatch operation) but the ATM manager 14 does not trigger an unscheduled cash replenishment (step 82).

[0071] If the next scheduled cash replenishment event is not scheduled to occur within the acceptable delay period (in this example, if the next scheduled cash replenishment event is more than four hours from when the cash event was received), then the ATM manager 14 (in particular, the replenishment manager application 20) calculates the amount that should be provided to replenish the ATM 12 that triggered the cash event, and also decides if other ATMs 12 should also be replenished (which may enable a scheduled cash replenishment operation to be cancelled) (step 84).
[0077] The ATM manager 14 may also provide a manual override facility that allows an authorized user of the GUI 24 (having sufficient privileges to make such a request) to request replenishment of any of the ATMs 12 at any time.

Emphasis provided.

Regarding Claim 11, before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to have provided wherein
when an operation for postponing execution of the replenishment process is received through the operation unit,
the control unit performs control such that the information on the replenishment process is displayed again on the display unit after elapse of a predetermined time period from the postponing operation, and the postponed replenishment process is performed on a condition that the instruction operation for the postponed replenishment process is received through the operation unit, as taught by Angus ‘670, in Daout’s money handling apparatus, for the purpose of enabling customized manual setting of the replenishment process parameters by an operator as needed.  Note that since Daout’s and Angus ‘870’s systems have predictable structure and function, it would have been obvious to one of ordinary skill in the art to use the manual override feature of Angus ‘870’s replenishment system to override and thus postpone unwanted replenishment events to a more convenient time based upon emergency circumstances or when the need for the replenishment has been calculated in error, for example. 

Conclusion
Applicant is encouraged to contact the Examiner should there be any questions about this rejection or in an endeavor to explore potential amendments or potential allowable subject matter.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Folk ‘119 is cited as another system for adjusting threshold levels for denominations of banknotes, such as illustrated in figure 10-13, for example, noting in particular the display screen enabling a user to adjust cash usage levels manually at figure 12a.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY ALAN SHAPIRO whose telephone number is (571)272-6943. The examiner can normally be reached Monday-Friday generally between 8:30AM and 6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Y Coupe can be reached on 571-270-3614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JEFFREY A SHAPIRO/Primary Examiner, Art Unit 3619                                                                                                                                                                                                        


August 27, 2022